Justice RICE,
concurring in the judgment.
The trial court concluded that although the reasonableness of the medical bills could, in part, be demonstrated by classwide evidence, "in the final analysis the individualized facts of each repriced bill will have to be examined to answer the question of what is reasonable" (emphasis added). In other words, the trial court determined, by a preponderance of the evidence, see Jackson v. Unocal, 262 P.3d 874 (Colo.2011) (Eid, J., dissenting), that individualized issues would predominate over common issues, thus precluding class certification. Because I find that the trial court did not abuse its discretion in denying certification in this case, I concur in the result reached by the majority.